DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 & 5 are objected to because of the following informalities:  
As to claim 1, the claim recites, “a touch screen on the touch screen”, which appears to be a typographical error. Examiner suggest changing “a touch screen on the touch screen” to “the touch screen” to maintain antecedent basis.
As to claim 5, the claim recites, “on the touch screen on the touch screen”, which appears to be a typographical error.  Examiner suggests changing “on the touch screen on the touch screen”  to “on the touch screen”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1 & 5, the Applicant argues [Remarks: pg. 8, 1st para., pg. 10, 5th para., pg. 11, 2nd para. - pg. 12, 1st para., pg. 13, 2nd - last para., pg. 14, 2nd para. - pg. 15, 2nd para.], that the currently applied prior art of record fails to teach the amended independent claims. 
The Office respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Refer to paragraph 38 of Kolmykov-Zotov teaches based on identifying a second touch input while a first touch input is maintained [When the first touch input [corresponding to gesture by free hand non-stylus input] is being made, a second touch input is identified corresponding to stylus]. 

	Further, refer to paragraphs 27 & 37-38 of Kolmykov-Zotov which teaches creating drawings/paintings/handwritings and providing visual user feedback using the touch sensitive computing device that receives user input strokes from a stylus as a second touch input and also user input strokes from a user’s finger as a first touch input.  
	In the art of creating drawings/paintings/handwriting, a user provides inputs (user inputs “strokes” [para. 24], “written lines” [para. 42 & 52]) [see para. 27, 24, 42, & 52], either via a stylus or the user’s finger to input a series of strokes to form lines, handwritten characters, paintings, and/or drawings. 
	Lines and strokes will have a starting point [claimed first position & third position] and an ending point [claimed second position & fourth position].
Further, paragraphs 37-38 of Kolmykov-Zotov further teaches that when a stylus input is detected [corresponding to claimed second touch input], during a non-stylus input such as a user’s finger [corresponding to claimed first touch input], the non-stylus input is ignored.
	Refer to figures 1 & 7 of Roberts which further explicitly teaches displaying strokes on a touch screen corresponding to a user’s input.
	Figures 1 & 7 of Roberts further teaches displaying strokes corresponding to a user’s input. 
	Note, the strokes, drawn objects 140 [fig. 1] or graphic 730 [fig. 7], has a start point and an end point. 
Because Kolmykov-Zotov and Roberts are in the same field of endeavor, i.e., touchscreen display devices that receive user inputs and are capable of providing visual user feedback to a user, it would have been obvious to a person having ordinary skill in the art at the time of the invention to simply substitute the first input and second input utilized with the method of Kolmykov-Zotov, with displaying a first stroke and displaying a second stroke, respectively, as taught by Roberts, for the purposes of achieving the predictable result of providing user input to the touchscreen display device and providing visual feedback to the user.
Thus, as modified Kolmykov-Zotov as modified by Roberts would teach based on identifying the second touch input, based on the second touch input scheme, while the first touch input is maintained and the first stroke is displayed on the touch screen. 

	A “move trace 34” corresponds to the first user input, and a tap corresponds to the second user input different from the first user input.
	The status of the volume is displayed via a volume bar, [see display screen 31 of fig. 8] as visible information concerning input operation [see para. 17 & 21], and is different from displayed objects to be operated such as operation button [see para. 17 & 21].
	Note that the displayed volume bar would graphically change from displaying 5 to 8 initially [para. 122] corresponding to move trace 34 as the first user input. When a user provides a tap as the second user input, the displayed progress of the graphical change of the volume bar is restored back to 5 from 8 [see para. 123].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Kolmykov-Zotov as modified by Roberts, such that the method further utilizes the teachings of Nakao, to improve the usability of the apparatus that utilizes the method of Kolmykov-Zotov as modified by Roberts, by preventing unintentional input without burdening the user as taught by Nakao [para. 130 & 124].
	Thus, Kolmykov-Zotov as modified by Roberts and Nakao teaches amended independent claims.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 & 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolmykov-Zotov et al. (US 20060109252), in view of Roberts et al. (US 20100295796), and further in view of Nakao (US 20100283754).
As to claim 1, Kolmykov-Zotov teaches a method of an electronic device [abstract & fig. 1 & para. 27], comprising: 

providing a first input from a first position to a second position on a touch screen [figs. 3-4 & para. 31 & 37-38, 27, 24, 42, & 52] according to a movement of the first touch input from the first position to the second potion on a touch screen on the touch screen of the electronic device [figs. 3-4 & para. 37-38, 27, 24, 42, & 52];
identifying a second touch input by an electronic pen (stylus) [abstract & para. 24, 27-29 & 37] based on a second touch input scheme while the first touch input is maintained [para. 29 & 37-38]; and 
based on identifying the second touch input, based on the second touch input scheme [figs. 3-4 & para. 37-38], while the first touch input is maintained [para. 38], ignoring the first input from the first position to the second position on the touch screen and providing a second input from a third position to a fourth position [para. 37-38, 27, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position on the touch screen [figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52], 
wherein the first touch input scheme and the second touch input scheme are different schemes [para. 29],
wherein visual feedback is provided corresponding to an activity corresponding to user input [para. 37-38 & 27].
Kolmykov-Zotov does not explicitly teach wherein the first input and second input corresponds to displaying a first stroke and displaying a second stroke, respectively.
Roberts teaches the concept of a method of an electronic device [abstract & figs. 1-2], that utilizes displaying strokes each stroke of the strokes having a start position to a end position on a touch screen according to movement of a user input from the start position to the end position on a touch screen on the touch screen of the electronic device (drawn object by user input) [fig. 1 & 7 & para. 10-15 & 56].
Because Kolmykov-Zotov and Roberts are in the same field of endeavor, i.e., touchscreen display devices that receive user inputs and are capable of providing visual user feedback to a user, it would have been obvious to a person having ordinary skill in the art at the time of the invention to simply substitute the first input and second input utilized with the method of Kolmykov-Zotov, with displaying a 
Thus, Kolmykov-Zotov as modified by Roberts teaches displaying a first stroke [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27] from a first position to a second position on a touch screen [Kolmykov-Zotov: figs. 3-4 & para. 31 & 37-38, 27, 24, 42, & 52] according to a movement of the first touch input from the first position to the second position on a touch screen on the touch screen of the electronic device [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37 & Roberts: fig. 1 & 7];
identifying a second touch input by an electronic pen (stylus) [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37] based on a second touch input scheme while the first touch input is maintained [Kolmykov-Zotov: para. 29 & 37-38, 27, 24, 42, & 52] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56]; and
based on identifying the second touch input, based on the second touch input scheme [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], while the first touch input is maintained [Kolmykov-Zotov: para. 38] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56], ignoring the first stroke from the first position to the second position on the touch screen and displaying a second stroke from a third position to a fourth position [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27, 37, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position on the touch screen [Kolmykov-Zotov: figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52].
Kolmykov-Zotov as modified by Roberts does not explicitly teach based on identifying the second touch input, erasing the first stroke from the touch screen and displaying a second stroke according to a movement of the second touch input on the touch screen.
Nakao teaches the concept of a method of an electronic device [abstract & figs. 6 & 12-13 & para. 121], that utilizes identifying a second touch input (step s22) [figs. 2, 6, 8, & 12 & para. 122-123] and erasing visual feedback corresponding to a first touch input [figs. 2, 8, & 12 & para. 122-123] according to a movement of the second touch input  [figs. 2, 8, & 12 & para. 122-123 & 94-98].

Thus, Kolmykov-Zotov as modified by Roberts and Nakao teaches based on identifying the second touch input, based on the second touch input scheme [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], while the first touch input is maintained [Kolmykov-Zotov: para. 38] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56], erasing [Nakao: para. 122-123] the first stroke from the first position to the second position on the touch screen and displaying a second stroke from a third position to a fourth position [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27, 37, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position on the touch screen [Kolmykov-Zotov: figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52].
As to claim 2, Kolmykov-Zotov as modified by Roberts and Nakao teaches the method of claim 1, further comprising: 
executing a first activity corresponding to a first detect event, when the first detect event occurs based on the first touch input [Kolmykov-Zotov: para. 37-38 & 24 & Roberts: figs. 1 & 7]; and  
executing a second activity corresponding to a move event, when the move event occurs based on the second touch input. [Kolmykov-Zotov: para. 37-38 & 24 & Roberts: figs. 1 & 7].
As to claim 3, Kolmykov-Zotov as modified by Roberts and Nakao teaches the method of claim 1, further comprising: 
cancelling the first activity, when a second detect event occurs based on the second touch input before the first touch input is released [Kolmykov-Zotov: figs. 3-4 & para. 37-38 & 24 & Nakao: figs. 2, 6, 8, & 12 & para. 122-123].  
As to claim 4, Kolmykov-Zotov as modified by Roberts and Nakao teaches the method of claim 1, wherein the first touch input scheme is a capacitive touch input scheme [Kolmykov-Zotov: para. 29] and the second touch input scheme is an ElectroMagnetic Resonance (EMR) touch input scheme [Kolmykov-Zotov: para. 29].  
claim 5, Kolmykov-Zotov teaches an electronic device [abstract & fig. 1 & para. 27] comprising:
a touch screen [fig. 2 & para. 28-29]; and 
at least one processor [fig. 1] configured to: 
	identify a first touch input (freehand input provided by user’s finger) [abstract & para. 24, 27-29 & 37] based on a first touch input scheme [para. 29], 
	control the touch screen to provide a first input from a first position to a second position on the touch screen [figs. 3-4 & para. 31 & 37-38, 27, 24, 42, & 52] according to a movement of the first touch input from the first position to the second potion on the touch screen on the touch screen [figs. 3-4 & para. 37-38, 27, 24, 42, & 52], 
	identify a second touch input by an electronic pen (stylus) [abstract & para. 24, 27-29 & 37] based on a second touch input scheme while the first touch input is maintained [para. 29 & 37-38], and 
	based on identifying the second touch input, based on the second touch input scheme [figs. 3-4 & para. 37-38], while the first touch input is maintained [para. 38], ignore the first stroke from the first position to the second position on the touch screen and control the touch screen to provide a second input from a third position to a fourth position [para. 37-38, 27, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position while the first touch input is maintained [figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52],  
wherein the first touch input scheme and the second touch input scheme are different schemes [para. 29],  
wherein visual feedback is provided corresponding to an activity corresponding to user input [para. 37-38 & 27].
Kolmykov-Zotov does not explicitly teach wherein the first input and second input corresponds to displaying a first stroke and displaying a second stroke, respectively.
Roberts teaches the concept of an electronic device [abstract & figs. 1-2], that utilizes displaying strokes each stroke of the strokes having a start position to a end position on a touch screen according to 
Because Kolmykov-Zotov and Roberts are in the same field of endeavor, i.e., touchscreen display devices that receive user inputs and are capable of providing visual user feedback to a user, it would have been obvious to a person having ordinary skill in the art at the time of the invention to simply substitute the first input and second input utilized with the electronic device of Kolmykov-Zotov, with displaying a first stroke and displaying a second stroke, respectively, as taught by Roberts, for the purposes of achieving the predictable result of providing user input to the touchscreen display device and providing visual feedback to the user.
Thus, Kolmykov-Zotov as modified by Roberts teaches control the touch screen to display a first stroke [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27] from a first position to a second position on the touch screen [Kolmykov-Zotov: figs. 3-4 & para. 31 & 37-38, 27, 24, 42, & 52] according to a movement of the first touch input from the first position to the second position on the touch screen on the touch screen [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37 & Roberts: figs. 1 & 7], 
identify a second touch input by an electronic pen (stylus) [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37] based on a second touch input scheme while the first touch input is maintained [Kolmykov-Zotov: para. 29 & 37-38 , 27, 24, 42, & 52] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56], and 
based on identifying the second touch input, based on the second touch input scheme [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], while the first touch input is maintained [Kolmykov-Zotov: para. 38] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56], ignore the first stroke from the first position to the second position on the touch screen and control the touch screen to display a second stroke from a third position to a fourth position [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27, 37, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position while the first touch input is maintained [Kolmykov-Zotov: figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52].

Nakao teaches the concept of an electronic device [abstract & figs. 6 & 12-13 & para. 121], that utilizes identifying a second touch input (step s22) [figs. 2, 6, 8, & 12 & para. 122-123] and erasing visual feedback corresponding to a first touch input [figs. 2, 8, & 12 & para. 122-123] according to a movement of the second touch input  [figs. 2, 8, & 12 & para. 122-123 & 94-98].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Kolmykov-Zotov as modified by Roberts, such that the method further utilizes the teachings of Nakao, to improve the usability of the apparatus that utilizes the method of Kolmykov-Zotov as modified by Roberts, by preventing unintentional input without burdening the user as taught by Nakao [para. 130 & 124].
Thus, Kolmykov-Zotov as modified by Roberts and Nakao teaches based on identifying the second touch input, based on the second touch input scheme [Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], while the first touch input is maintained [Kolmykov-Zotov: para. 38] and the first stroke is displayed on the touch screen [Roberts: fig. 1 & 7 & para. 10-15 & 56], erase [Nakao: para. 122-123] the first stroke from the first position to the second position on the touch screen and control the touch screen to display a second stroke from a third position to a fourth position [Roberts: fig. 1 & 7 & para. 10-15 & 56 & Kolmykov-Zotov: para. 27, 37, 24, 42, & 52] according to a movement of the second touch input from the third position to the fourth position while the first touch input is maintained [Kolmykov-Zotov: figs. 3-4 & 6-7 & para. 37-38, 27, 24, 42, & 52].
As to claim 6, Kolmykov-Zotov as modified by Roberts and Nakao teaches the electronic device of claim 5, wherein the at least one processor is further configured to: 
execute a first activity corresponding to a first detect event, when the first detect event occurs based on the first touch input [Kolmykov-Zotov: para. 37-38 & 24 & Roberts: figs. 1 & 7], and
execute a second activity corresponding to a move event, when the move event occurs based on the second touch input [Kolmykov-Zotov: para. 37-38 & 24 & Roberts: figs. 1 & 7]. 
claim 7, Kolmykov-Zotov as modified by Roberts and Nakao teaches the electronic device of claim 6, wherein the at least one processor is further configured to: 
 cancel the first activity or the second activity, when a second detect event occurs based on the second touch input before the first touch input is released [Kolmykov-Zotov: figs. 3-4 & para. 37-38 & 24 & Nakao: figs. 2, 6, 8, & 12 & para. 122-123].  
As to claim 8, Kolmykov-Zotov as modified by Roberts and Nakao teaches the electronic device of claim 5, wherein the first touch input scheme is a capacitive touch input scheme [Kolmykov-Zotov: para. 29] and the second touch input scheme is an ElectroMagnetic Resonance (EMR) touch input scheme [Kolmykov-Zotov: para. 29].  
As to claim 17, Kolmykov-Zotov as modified by Roberts and Nakao teaches the method of claim 1, further comprising: 
based on identifying the first touch input (step s11) [Nakao: figs. 6 & 12 & Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], starting a timer (step s14) [Nakao: fig. 6 & 12] during a preset time period (step 21, time t1) [Nakao: figs. 6 & 12]; and   
when the second touch input is identified within the preset time period (step 21, time t1) [Nakao: figs. 6 & 12 & Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], erasing the first stroke [Nakao: para. 122-123].  
As to claim 18, Kolmykov-Zotov as modified by Roberts and Nakao teaches the electronic device of claim 5, wherein the at least one processor is further configured to: 
based on identifying the first touch input (step s11) [Nakao: figs. 6 & 12 & Kolmykov-Zotov: abstract & para. 24, 27-29 & 37], start a timer (step s14) [Nakao: fig. 6 & 12] during a preset time period (step 21, time t1) [Nakao: figs. 6 & 12]; and 
when the second touch input (step 21, time t1) [Nakao: figs. 6 & 12 & Kolmykov-Zotov: abstract & para. 24, 27-29 & 37] is identified within the preset time period, control the first stroke to be erased [Nakao: para. 122-123].   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID TUNG/Primary Examiner, Art Unit 2694